Citation Nr: 1708775	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1997 to January 1999 and from October 2001 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a TDIU.  In February 2012, the Board remanded the appeal so that the Veteran could be scheduled for a hearing.  The requested hearing was scheduled for May 2015.  The Veteran requested that the hearing be rescheduled and did not appear for the scheduled hearing.  In October 2015, the Board denied TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In May 2016, the Court granted the Parties' Joint Motion for Remand; vacated the October 2015 Board decision; and remanded the appeal to the Board for additional action.  In November 2016, the Veteran's attorney withdrew the Veteran's hearing request.  


REMAND

The May 2016 Joint Motion for Remand agreed that additional development of the record was required to determine whether the Veteran's employment was productive of a yearly income beneath the poverty threshold and thus marginal in nature.  The Board has no discretion and must remand the appeal for compliance with the Court's May 2016 order granting the Joint Motion for Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (duty to ensure compliance with Court's order extends to the terms of agreement struck by the Parties that forms basis of Joint Motion for Remand).  

In an October 2016 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he was currently employed as a commissioned salesman.  The Veteran has not been requested to submit a recent Financial Status Report, VA Form 20-5655.  The Veteran should also be scheduled for further VA examination to accurately ascertain the current nature and severity of the service-connected disabilities and their effect on his employment.  That action would be useful in determining the Veteran's current employment and income levels and complying with the Court's order.  

Clinical documentation dated after November 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for service-connected disabilities after November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records that are not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including treatment provided after November 2012.  

3.  Request that the Veteran complete a current Financial Status Report, VA Form 20-5655.  

4.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected disabilities and their impact upon employability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection is currently in effect for thyroid papillary carcinoma with total thyroidectomy residuals, total thyroidectomy scar residuals, lumbosacral strain, recurrent right inguinal ligament strain residuals, right knee retropatellar pain syndrome, gastroesophageal reflux disease, and tinnitus.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities make the Veteran unable to secure or maintain substantially gainful employment.  If the Veteran is found able to secure and to maintain substantially gainful employment, the examiner should state what type of employment and what work limitations or accommodations would be required due to the service-connected disabilities.

5.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

